DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad L. Thorson (Reg. Nol. 55675) on 8/12/2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1, 3-5, 7-12 and 14-16 have been amended as follows:

1. (Currently Amended) An inter-network communication controller comprising
processing circuitry configured to:
receive location information associated with an in-flight aircraft being tracked and
provided with air-to-ground (ATG) wireless communication services by a first ATG network
comprising a first set of two or more ATG base stations that share a common backhaul, the first
ATG network employing beamforming directed to the aircraft to provide the communication
services; and
provide the location information to a second ATG network comprising a second set of
two or more ATG base stations that do not share the common backhaul of the first set of two or
more ATG base stations to enable the second ATG network to utilize the location information
for employing beamforming to establish wireless communication with the aircraft,
initiate a handover from the first ATG network to the second ATG network in response to the location information being provided to the second ATG network, 
wherein initiating the handover is triggered based on a flight plan and trajectory of the aircraft indicating that the aircraft is headed to a coverage hole of the first ATG network.
wherein the first ATG network and the second ATG network each operate over different
ranges of radio frequency (RF) spectrum.

3. (Currently Amended) The inter-network communication controller of claim 1 [2], wherein initiating the handover is triggered in response to an indication of interference in the first ATG network reaching an interference
threshold.

4. (Currently Amended) The inter-network communication controller of claim 1 [2], wherein initiating the handover is triggered in response to quality of service related scoring functions associated with each of the first ATG
network and the second ATG network differing by a predetermined threshold.

5. (Currently Amended) The inter-network communication controller of claim 1 [2], wherein initiating the handover is triggered in response to performance of the first ATG network falling below a performance threshold.

7. (Currently Amended) The inter-network communication controller of claim 1 [2], wherein the location information includes
dynamic position information indicative of a future location of the aircraft at a given future time.

inter-network communication controller of claim 1, wherein the first and second ATG networks each track and communicate with the aircraft simultaneously for at least a predetermined period of time after the second ATG network establishes wireless communication with the aircraft.

9. (Currently Amended) The inter-network communication controller of claim 8, wherein the first ATG network stops communicating with the aircraft after the predetermined period of time expires.

10. (Currently Amended) The inter-network communication controller of claim 1, wherein the controller is disposed at a central location accessible to base stations in each of the first and second ATG networks.

11. (Currently Amended) The inter-network communication controller of claim 1, wherein individual base stations of the first ATG network are collocated with respective individual base stations of the second ATG network, and wherein an instance of the controller is disposed at each respective site at which one of the base stations of the first ATG network is collocated with one of the base stations of the second ATG network.

12. (Currently amended) A system for providing inter-network communication, the
system comprising:
an in-flight aircraft including a first radio configured to communicate within a first air-to-
ground (ATG) network, and a second radio configured to communicate within a second ATG
network;
a plurality of first ATG base stations that share a common backhaul and that define

a plurality of second ATG base stations that do not share the common backhaul with the
first ATG base stations and that define defining the second ATG network; and
an inter-network communication controller comprising processing circuitry configured
to:
receive location information associated with the aircraft being tracked and provided with communication services by the first ATG network via beamforming, and
provide the location information to the second ATG network to enable the second ATG
network to utilize the location information for employing beamforming to establish wireless
communication with the aircraft,
initiate a handover from the first ATG network to the second ATG network in response to the location information being provided to the second ATG network
wherein initiating the handover is triggered based on a flight plan and trajectory of the aircraft indicating that the aircraft is headed to a coverage hole of the first ATG network.
wherein the first ATG network and the second ATG network each operate over different
ranges of radio frequency (RF) spectrum.

14. (Currently amended) The system of claim 12 [13], wherein initiating the handover is triggered in response to an indication of interference in the first ATG network reaching an interference
threshold.

15. (Currently amended) The system of claim 12 [13], wherein initiating the handover is triggered in response to quality of service related scoring functions associated with each of the first ATG
network and the second ATG network differing by a predetermined threshold.

16. (Currently amended) The system of claim 12 [13], wherein initiating the handover is triggered in response to performance of the first ATG network falling below a performance threshold.

[End Audit]
Claims 2, 6, 13 and 17 are cancelled. 

Allowable Subject Matter
Claims 1, 3-5, 7-12, 14-16 and 18-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Keen (US 20140282684) teaches the concepts of handoff from one base station to another, e.g., base station handing off aircraft using GPS coordinates of the aircraft and based upon movement of the aircraft”, see Par. 94. Another close reference Hyslop, US 20160205560, (used in the rejection) teaches networks employing beamforming directed to the aircraft to provide the communication services and to enable the second ATG network to utilize the location information for employing beamforming to establish wireless communication with the aircraft. See Par. 70. Another reference, Jallali (US 20150280806, used in the rejection) shows that ATG networks operate over different ranges of radio frequency (RF) spectrum (FIG. 9, Par. 50). And reference Faccin (US 20210092049, used in the rejection), shows that base stations not sharing the common backhaul of another set of base stations.  See Par. 51. 
While the prior art teaches the fundamental features of handoff, communication between aircrafts and ATGs and beamforming, the prior art does not disclose or fairly suggest the detailed specifics of how specifically the handoff of an aircraft is performed within the context of ATG networks, using beamforming, with some ATGs backhauled and others not backhauled, and further including the features 
ATG network employing beamforming directed to the aircraft to provide the communication services; and providing the location information to a second ATG network comprising a second set of two or more ATG base stations that do not share the common backhaul of the first set of two or more ATG base stations to enable the second ATG network to utilize the location information for employing beamforming to establish wireless communication with the aircraft, initiating a handover from the first ATG network to the second ATG network in response to the location information being provided to the second ATG network,  wherein initiating the handover is triggered based on a flight plan and trajectory of the aircraft indicating that the aircraft is headed to a coverage hole of the first ATG network”, along with other limitations of the independent claims 1 and 12.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644